DETAILED ACTION
This action is responsive to the Amendments and Remarks received 12/01/2020 in which claims 2, 7–9, 13, 14, 19, 24–26, 30, 31, and 37–60 are cancelled, claims 1, 10, 18, and 27 are amended, and no claims are added as new claims.
Response to Arguments
On pages 8–9 of the Remarks, Applicant contends the prior art does not teach or suggest using the average intensity values of samples of neighboring blocks for determining a scaling parameter.  Examiner disagrees.  As explained in the preceding rejection, using neighboring average intensity values as a good indication (substitute) for a current block’s average intensity was considered in Mrak.  Therefore, Examiner is not persuaded of error.
Other claims are not argued separately.  Remarks, 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3–6, 10–12, 15–18, 20–23, 27–29, 32–36  rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao, et al., “De-quantization and scaling for next generation containers,” JVET document B0054, Jan. 2016, Segall (US 2008/0175496 A1), and Mrak, et al., “Intensity Dependent Spatial Quantization with Application in HEVC,” Proc. IEEE Int. Conf. Multimedia Expo (ICME), Jul. 2013.
Regarding claim 1, the combination of Zhao (modified), Segall, and Mrak teaches or suggests a method for decoding video data, the method comprising: receiving the video data (Zhao, Fig. 1:  teaches receiving coefficient level values, which those skilled in the art recognize as video data for blocks of encoded video; Examiner notes Applicant’s Specification, ¶ 0136, lists Zhao as relevant art; Examiner notes while not relied upon, Mrak (used below), Fig. 2:  likewise teaches the claimed feature); determining a scaling parameter for a block of the video data (Zhao, Fig. 1:  teaches a scale determination operation), wherein the scaling parameter comprises a multiplier and an offset (Examiner notes a scaling parameter that comprises a multiplier and an offset is simply a linear function, i.e. y= mx + b; Zhao, Section 2:  teaches a scaling parameter that scales the AC coefficients of a video block, wherein it is inherent that a linear scaling comprises both a multiplier and an offset; Segall, Fig. 1A, equation (2), and ¶¶ 0019 and 0035:  teach scaling (multiplier) and offset used to scale luminance (intensity) between HDR and LDR) and wherein determining the scaling parameter comprises calculating an average intensity value of samples of one or more neighboring blocks of the block (Mrak, Section 3.3:  explains the average intensity of the block, B, can be estimated from the average intensity of neighbors (spatial predictors); Zhao, Table 1:  see caption) and retrieving a scaling parameter from a lookup table using the calculated average intensity value (Zhao, Table 1), wherein the look up table associates a plurality of average intensity values with a plurality of scaling parameters (Zhao, Table 1:  see caption); and scaling the block in a video decoding loop using the scaling parameter (Zhao, Fig. 1:  teaches using the scaling parameter s to scale the AC coefficients of the luma by applying the multiplier and the offset to residual sample values of the block after performing an inverse quantization process and an inverse transform process on the block (Examiner notes Applicant’s Fig. 7B appears to illustrate this feature and Zhao’s Fig. 1 appears equivalent; Zhao, Section 2, page 3:  explains the scale determination block utilizes the predicted pixel values to determine the scaling parameter(s); Like Applicant’s Fig. 7B, Zhao’s Fig. 1 illustrates the scaling applied to AC coefficients, which Examiner finds does not teach Applicant’s scaling of the residuals; However, Zhao’s Section 1 describes “systems are being considered that ‘re-shape’ the pixel values before coding, and then invert the ‘re-shaping’ operation after de-coding.”  Examiner finds such a teaching suggests scaling sample values prior to (encoding side) or after (decoding side) transforming residual sample values into or from frequency-domain coefficients. Therefore, Zhao teaches scaling residual samples.  In addition, Mrak’s Figure 2 teaches decoding coefficients, inverse Q, inverse transform to achieve r’, and scaling the residuals to achieve r (hat); In other words, even if the teachings of Zhao are insufficient to suggest the averred feature, Mrak would cure such a deficiency), wherein scaling the block increases a dynamic range for luminance values of the block (Examiner notes the increased
One skilled in the art, before the effective filing date of the claimed invention, would have been motivated to modify the teachings of Zhao to achieve the claimed invention.  Zhao’s proposal, in Section 2, proposes to build off of work in which the quantization noise
One skilled in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Zhao (modified), with those of Segall, because both references are drawn to conversion between HDR and LDR and because linear scaling utilizing a multiplier and an offset are conventionally used as low complexity conversions of dynamic range (e.g. Segall, Fig. 1A).  This rationale applies to all combinations of Zhao (modified) and Segall used in this Office Action unless otherwise noted.  
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by the modification of Zhao, with those of Mrak, because both references are drawn to the same field of endeavor and because Mrak explains the average intensity of a spatial neighbor can be a good estimate of the average intensity of the current block.  This rationale applies to all combinations of Zhao-modified and Mrak used in this Office Action unless otherwise noted.
Regarding claim 3, the combination of Zhao (modified), Segall, and Mrak teaches or suggests the method of claim 1, wherein determining the scaling parameter comprises receiving the scaling parameter in the video data (Zhao, Section 2:  teaches one embodiment in which the encoder derives the scaling parameter and sends it to the decoder).
Regarding claim 4, the combination of Zhao (modified), Segall, and Mrak teaches or suggests the method of claim 1, wherein determining the scaling parameter comprises deriving the scaling parameter based on already-decoded video data without receiving the scaling parameter in the video data (Zhao, 
Regarding claim 5, the combination of Zhao (modified), Segall, and Mrak teaches or suggests the method of claim 4, wherein the already-decoded video data comprises an intensity of predicted samples for the block (Zhao, Section 2:  teaches a preferred embodiment in which the encoder merely sends a LUT and the decoder derives the scaling parameter based on DC coefficient value and predicted pixel values; Examiner notes this appears to be AAPA, Applicant’s Specification, ¶ 0134; Mrak, Section 1 (AAPA, ¶ 0133):  explains intensity and luminance are in a genus/species relationship; A species generally anticipates a genus).
Regarding claim 6, the combination of Zhao (modified), Segall, and Mrak teaches or suggests the method of claim 5, wherein the predicted samples comprise luma samples (Zhao, Section 2:  teaches a preferred embodiment in which the encoder merely sends a LUT and the decoder derives the scaling parameter based on DC coefficient value and predicted pixel values).
Regarding claim 10, the combination of Zhao (modified), Segall, and Mrak teaches or suggests the method of claim 1, wherein the plurality of values comprises syntax element values 
Regarding claim 11, the combination of Zhao (modified), Segall, and Mrak teaches or suggests the method of claim 1, wherein scaling the block in the coding loop comprises: decoding quantized transform coefficients for the block; inverse quantizing the quantized transform coefficients to determine dequantized transform coefficients; inverse transforming the dequantized transform coefficients to determine residual sample values; scaling the residual sample values using the multiplier and the offset to determine scaled residual sample values (Mrak, Fig. 2:  teaches decoding coefficients, inverse Q, inverse transform to achieve r’, and scaling the residuals to achieve r (hat)).
Regarding claim 12, the combination of Zhao (modified), Segall, and Mrak teaches or suggests the method of claim 11, wherein inverse transforming the dequantized transform coefficients to determine residual sample values comprises sequentially applying two inverse transforms to the dequantized transform coefficients to determine the residual values (Zhao, Fig. 1:  teaches an inverse secondary transform and sequentially an inverse core transform).
Regarding claim 15, the combination of Zhao (modified), Segall, and Mrak teaches or suggests the method of claim 1, wherein scaling the block in the coding loop comprises: generating a block of residual samples; generating a predictive block; adding the block of residual samples to the predictive block to generate a block of reconstructed samples; scaling the block of reconstructed samples (Examiner notes this claim impacts the interpretation of claim 1; Zhao, Section 1:  teaches inverting the re-shaping of pixel values after decoding; Examiner notes that decoding is the process of adding residuals back to predictions to generate 
Regarding claim 16, the combination of Zhao (modified), Segall, and Mrak teaches or suggests the method of claim 1, further comprising: for the block, determining if scaling is enabled or disabled (Examiner finds it is obvious to turn off a scaling feature if the content is encoded losslessly).
Regarding claim 17, the combination of Zhao (modified), Segall, and Mrak teaches or suggests the method of claim 16, wherein determining if scaling is enabled or disabled comprises determining scaling is enabled in response to a coding mode for the block not being a lossless coding mode and a quantization parameter for the block being above a threshold value (Examiner finds these constraints obvious in view of the requirements of scaling; lossless coding is antithetical to scaling HDR content down to SDR and then back to HDR since loss is inherent in such a process; Quantization at too fine a granularity does not work with the scaling approach since small quantization ranges would already have attained a high dynamic range of values and thus scaling would have little benefit (in those areas of the image); Notice in Zhao, Table 1:  there is no scaling applied to some ranges of values).
Claim 18 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20
Claim 21 lists the same elements as claim 4, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 22 lists the same elements as claim 5, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 23 lists the same elements as claim 6, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 27 lists the same elements as claim 10, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim 28 lists the same elements as claim 11, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 11 applies to the instant claim.
Claim 29 lists the same elements as claim 12, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 12 applies to the instant claim.
Claim 32
Claim 33 lists the same elements as claim 16, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 34 lists the same elements as claim 17, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 17 applies to the instant claim.
Regarding claim 35, the combination of Zhao (modified), Segall, and Mrak teaches or suggests the device of claim 18, wherein the device comprises a wireless communication device, further comprising a receiver configured to receive encoded video data (Mrak, Section 1:  teaches the HEVC standard for HDTV television broadcast which is a known wireless communication system).
Regarding claim 36, the combination of Zhao (modified), Segall, and Mrak teaches or suggests the device of claim 35, wherein the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded video data (Examiner finds a mobile telephone receiving a video encoded signal is well-represented in the prior art before the effective filing date of the claimed invention).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481